UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of August 2013 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: August 8, 2013 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park MigdalHa’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com FOR IMMEDIATE RELEASE CAMTEK ANNOUNCES SECOND QUARTER 2013 RESULTS Revenues of $22.3 million growing 23% sequentially; operating income of $1 million MIGDAL HAEMEK, Israel – August 8, 2013 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced its financial results for the quarter ended June 30, 2013. Highlights of the Second Quarter 2013 · Revenues of $22.3 million - up 23% over first quarter 2013 revenues; · Non-GAAP operating income of $1.2 million; GAAP operating income of $1.0 million; · Non-GAAP net income of $1.0 million; GAAP net income of $0.3 million; · Positive operating cash flow of $1.1 million; Roy Porat, Camtek’s Chief Executive Officer, commented, “We are very pleased with our second quarter results, with sequential revenue growth of 23% and non-GAAP operating income of $1.2 million. Camtek's revenue model balances out the industry cyclicality by offering multiple products to the two markets in which we operate. Our Xact sample preparation product made an important contribution to the growth in this quarter's revenues.” Concluded Mr. Porat, “As we move into the second half of the year, similar to peers in our industry, we are seeing a pause with some push outs in expected orders. The general atmosphere, while cautious, remains positive, with expectations of growth in the latter part of the year and next year. Subsequently, for the third quarter we are expecting revenues sequentially slightly lower at a range between $19-21 million. Taking a broader perspective, I believe Camtek is well positioned to take advantage of the cyclical markets in which we operate, with both our legacy inspection products as well as the new products coming into play.” Second Quarter 2013 Financial Results Revenues for the second quarter of 2013 were $22.3 million. This is a 23% improvement from prior quarter revenues of $18.1 million and an 11% decrease from the second quarter of 2012. Gross profit on a GAAP basis in the quarter totaled $9.8 million (44.0% of revenues). This is a 20% improvement compared to $8.2 million (45.4% of revenues) in the prior quarter and a 19% decrease compared to $12.1 million in the second quarter of 2012 (48.2% of revenues). Gross profit on a non-GAAP basis in the quarter totaled $9.9 million (44.4% of revenues). This is a 20% improvement compared to $8.3 million (45.8% of revenues) in the prior quarter and a 19% decrease compared to $12.2 million (48.6% of revenues) in the second quarter of 2012. Operating income on a GAAP basis in the quarter was $1.0 million (4.5% of revenues). This is compared to an operating loss of $0.2 million in the prior quarter and to operating income of $3.3 million in the second quarter of 2012 (13.0% of revenues).Operating profit on a non-GAAP basis in the quarter was $1.2 million (5.4% of revenues). This is compared to an operating income of $0.1 million (0.4% of revenues) in the prior quarter and of $3.4 million (13.8% of revenues) in the second quarter of 2012. Net income on a GAAP basis in the quarter totaled $0.3 million or $0.01 per diluted share. This is compared to a net loss of $0.9 million or $0.03 per share in the prior quarter and to net income of $2.3 million or $0.08 per share in the second quarter of 2012.Net income on a non-GAAP basis in the quarter was $1.0 million or $0.03 per diluted share. This is compared to a net loss of $0.2 million or $0.01 per share in the prior quarter and net income of $3.0 million or $0.10 per share in the second quarter of 2012. Cash, cash equivalents and short-term deposits, net of bank loans as of June 30, 2013 were $17.6 million compared to $17.3 million as of March 31, 2013. The company generated $1.1 million from operating cash flow during the second quarter of 2013. In addition, the company used cash to repay $3.1 million of bank loans. Conference Call Camtek will host a conference call today, August 8, 2013, at 9:00 am ET. Roy Porat, Chief Executive Officer and Moshe Eisenberg, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call. US:1 at 9:00 am Eastern Time Israel:03 918 0644at 4:00 pm Israel Time International:+ For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.co.il/ beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes and increasing yields, enabling and supporting customer’s latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, adaptive ion milling (AIM) and digital material deposition (DMD). Camtek's solutions range from micro-to-nano by applying its technologies to the industries' specific requirements. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC. Use of non-GAAP Measures This press release provides financial measures that exclude certain items such as: (i) amortization of acquired intangible assets and revaluation of liabilities with respect to the acquisitions of Sela and Printar; and (ii) share based compensation expenses. and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these Non-GAAP financial measures provide meaningful supplemental information regarding our performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors.A reconciliation between the GAAP and non-GAAP results appears in the tables at the end of this press release. Consolidated Balance Sheets (In thousands) June 30, December 31, U.S. Dollars (In thousands) Assets Current assets Cash and cash equivalents Short-term deposits Accounts receivable, net Inventories Due from affiliates Other current assets Deferred tax asset Total current assets Fixed assets, net Long term inventory Long-term deposit Deferred tax asset Other assets, net Intangible assets, net * Goodwill Total assets Liabilities and shareholders’ equity Current liabilities Short term bank loans Accounts payable – trade Long term bank loans – current portion Other current liabilities Total current liabilities Long term liabilities Long term bank loans Liability for employee severance benefits Other long term liabilities * Total liabilities Commitments and contingencies Shareholders’ equity Ordinary shares NIS 0.01 par value, authorized 100,000,000 shares, 32,138,251 issued as June 30, 2013 and 31,989,309 as of December 31, 2012, outstanding 30,045,875 as of June 30, 2013 and 29,896,933 as of December 31, 2012 Additional paid-in capital Accumulated income Treasury stock, at cost (2,092,376as of June 30, 2013 and December 31, 2012) ) ) Total shareholders' equity Total liabilities and shareholders' equity (*) Relates to Printar and SELA acquisitions Camtek Ltd. Consolidated Statements of Operations (in thousands, except share data) Six Months ended June 30, Three Months ended June 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Revenues Cost of revenues Gross profit Research and development costs Selling, general and administrative expenses *10,923 *5,488 *21,138 Impairment charge in respect of goodwill andother intangible assets - Operating income (loss) ) Financial income (expenses), net ) Income (loss) before income taxes ) Income tax ) Net income (loss) ) 3 Net income (loss) per ordinary share: Basic ) Diluted ) Weighted average number of ordinary shares outstanding: Basic Diluted (*)Including income of approximately 1 million dollars related to a settlement with a former service provider of the company. Camtek Ltd. Reconciliation of GAAP To Non-GAAP results (In thousands, except share data) Six Months ended June 30, Three Months ended June 30, Year ended December 31, U.S. dollars U.S. dollars U.S. dollars Reported net income (loss) attributable to Camtek Ltd. on GAAP basis ) 3 Acquisition of Sela and Printar related expenses (1) ) Inventory write –downs (2) - Impairment in respect of goodwill and other intangible assets (3) - Share-based compensation Shelf registration expenses - 94 - - 94 Non-GAAP net income Non –GAAP net incomeper share , basic and diluted Gross margin on GAAP basis % Reported gross profit on GAAP basis 18,022 19,705 9,819 12,072 37,065 Acquisition of Sela and Printar related expenses ( 1) 75 75 Inventory write-downs(2) - Share-based compensation 27 50 21 25 97 Non- GAAP gross margin % Non-GAAP gross profit Reported operating income (loss) attributable to Camtek Ltd. on GAAP basis 840 2,137 993 3,264 ) Acquisition of Sela and Printar related expenses (1) 150 150 75 75 300 Inventory write- downs (2) - Impairment charge in respect of goodwill and other intangible assets (3) - Share-based compensation Shelf registration expenses - 94 - - 94 Non-GAAP operating income During the three and six months ended June 30, 2013 and 2012 and the twelve months ended December 31, 2012, the Company recorded acquisition expenses (income) of $0.5 million, $1.0 million, $0.6 million, $1.2 million and $(0.4) million, respectively, consisting of: (1) Revaluation adjustments of $0.4 million, $0.8 million, $0.5 million, $1.0 million and $(0.7) million, respectively, of contingent consideration and certain future liabilities recorded at fair value. These amounts are recorded under the finance expenses line item and (2) $0.07 million, $0.15 million, $0.07 million, $0.15 million and $0.3 million, respectively, with respect to amortization of intangible assets acquired recorded under the cost of revenues line item. During the three months and six months ended June 30, 2013 and 2012, and the twelve months ended December 31, 2012, the Company recorded inventory write downs in the amount of $0 million, $0 million, $0 million, $0 million, and $1.5 million, respectively. During the three months and six months ended June 30, 2013 and 2012, and the twelve months ended December 31, 2011, the Company recorded an impairment charge in respect of goodwill and other intangible assets in the amount of $0 million, $0 million, $0 million, $0 million, and $3.0 million, respectively.
